Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 , 3 , 6-7, 14, and 20-21 have been amended. Currently, claims 1-25 are under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-10, 14, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber, US6454639 in view of Cheney, US3436875 and further in view of  MacKay,  Us5538464.
Regarding claim 1, Huber discloses a backing pad with a front face and a rear surface(Flange 1, Fig 2 ), a tapered recess formed in the front face and extending into the backing pad, the recess having angled sides extending with an inward end and a base at the inward end of the angled sides, and a hole formed in the recess and passing through the backing pad from the base to the rear surface, the hole being centered within the recess(Fig 2);

    PNG
    media_image1.png
    806
    1016
    media_image1.png
    Greyscale

 and a tapered nut having a base, angled sides and a face, the nut shape being complementary to the shape of the tapered recess such that the tapered nut is configured to seat within the tapered recess with the face of the nut located inside the recess relative to the face of the backing pad ( Element 2, Fig 2),

    PNG
    media_image2.png
    669
    1044
    media_image2.png
    Greyscale

 the nut having internal threads that are adapted to mate with threads on the spindle (implied 3:1-3).
However, Huber does not disclose a polygon shaped tapered recess and a polygon shaped tapered nut and the nut located inside the recess relative to the face of the backing pad and without any portion of the tapered nut extending radially over the face of the backing pad. 
Cheney teaches an abrasive disc holder having a nut 34 and  a recess on a backing pad 14. (Fig  7)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the recess in the backing pad and the nut disclosed by Huber to have further incorporated a polygon shaped tapered recess and a polygon shaped tapered nut as taught by Cheney since such shapes prevent relative rotation . (3:1-3)
Furthermore, MacKay teaches a nut 44 having a threaded portion 56 position in the recess portion of backing pad 28 wherein the nut is capable of being located inside the recess relative to the face of the backing pad and without any portion of the tapered nut extending radially over the face of the backing pad. (Figs 1-4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the nut and recess configuration disclosed by Huber in view of Cheney to have further incorporated a nut located inside the recess relative to the face of the backing pad and without any portion of the tapered nut extending radially over the face of the backing pad as taught by MacKay in order to avoid the outer portion of the nut element to come in contact with the workpiece and cause any damages.
Regarding claim 2,   Huber in view of Cheney and further in view of MacKay discloses each and every limitation set forth in claim 1. Furthermore, Cheney teaches the tapered recess and the tapered nut are each in the shape of a truncated square pyramid. (Fig 7)
 Regarding claim 3, Huber in view of Cheney and further in view of MacKay discloses each and every limitation set forth in claim 2. Furthermore, Huber discloses the recess has an opening on the face of the backing pad and wherein the nut is a seated in the recess face of the nut sits below the face of the backing pad. (Fig 2)
However, Huber in view of Cheney does not disclose the recess has an opening on the front face of the backing pad with sides of about 1.88 inches and wherein the base of the opening has sides about .88 inches, and wherein the opposed sides of the tapered nut are about 1.55 inches apart on the top of the nut and about .88 inches apart on the bottom of the nut.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the recess has an opening on the front face of the backing pad with sides of about 1.88 inches and wherein the base of the opening has sides about .88 inches, and wherein the opposed sides of the tapered nut are about 1.55 inches apart on the top of the nut and about .88 inches apart on the bottom of the nut, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art since such modification would optimize certain sizes of backing pad and the nut to fit together. 
Regarding claim 4, Huber in view of Cheney and further in view of MacKay discloses each and every limitation set forth in claim 2. However, Huber in view of Cheney and further in view of MacKay does not disclose opposed sides of the tapered recess define an inclusive angle of about 93.18, and wherein the opposed sides of the tapered nut define an inclusive angle of 86 degrees and is about .32 inches thick. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated opposed sides of the tapered recess define an inclusive angle of about 93.18, and wherein the opposed sides of the tapered nut define an inclusive angle of 86 degrees and is about .32 inches thick, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art since such modification would optimize certain sizes of backing pad and the nut to fit together. 
Regarding claim 5,  Huber in view of Cheney and further in view of MacKay discloses each and every limitation set forth in claim 2. However, Huber in view of Cheney and further in view of MacKay does not disclose the recess has an opening on the face of the backing pad with side dimensions of between approximately 1.5 inches and approximately 2.00 inches and wherein the base of the opening has side dimensions of between approximately .625 inches and approximately 1.00 inches, wherein the opposed sides of the tapered nut are between approximately 1.5 inches and approximately 2.00 inches apart on the top of the nut and between approximately .625 inches and approximately 1.00 inches apart on the bottom of the nut, and wherein opposed sides of the tapered recess define an inclusive angle of between approximately 45 degrees and approximately 155 degrees , and wherein the opposed sides of the tapered nut define an inclusive angle of between approximately 45 degrees and approximately 155 degrees, and is about .32 inches thick. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the recess has an opening on the face of the backing pad with side dimensions of between approximately 1.5 inches and approximately 2.00 inches and wherein the base of the opening has side dimensions of between approximately .625 inches and approximately 1.00 inches, wherein the opposed sides of the tapered nut are between approximately 1.5 inches and approximately 2.00 inches apart on the top of the nut and between approximately .625 inches and approximately 1.00 inches apart on the bottom of the nut, and wherein opposed sides of the tapered recess define an inclusive angle of between approximately 45 degrees and approximately 155 degrees , and wherein the opposed sides of the tapered nut define an inclusive angle of between approximately 45 degrees and approximately 155 degrees, and is about .32 inches thick, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 6, Huber in view of Cheney and further in view of MacKay discloses each and every limitation set forth in claim 1. However, Huber in view of Cheney and further in view of MacKay does not disclose the tapered nut is made from metal, plastic or composite material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the tapered nut is made from metal, plastic or composite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 8, Huber in view of Cheney and further in view of MacKay discloses each and every limitation set forth in claim 1. Furthermore, Huber discloses the backing pad includes a pad core made from a rigid material (portion 5, Fig 2) surrounded by an annular flexible ring with a portion of the ring defining a portion of the face of the backing pad.  (Element 9, Fig 2)
Regarding claim 9, Huber in view of Cheney and further in view of MacKay discloses each and every limitation set forth in claim 8. Furthermore, Huber discloses the pad core is made from metal, plastic or composite material. (1:35-37)
Regarding claim 10, Huber in view of Cheney and further in view of MacKay discloses each and every limitation set forth in claim 8. Furthermore, Huber discloses the tapered recess is formed in the pad core. (Fig 2)
Regarding claim 14,  Huber disclsoes a backing pad with a front face and a rear surface (Element 1, Fig 2), the backing pad including a rigid pad core portion surrounded by an annular flexible ring portion (core portion of element 1 surrounded by element 9, Fig 2 ), the ring portion defining a portion of the face of the backing pad (Fig 2), a tapered recess formed in the pad core portion on the front face side of the backing pad, the tapered recess having angled sides that extend into the pad core portion and a base at an inward end of the angled sides, and a hole formed in the recess and passing through the pad core portion from the base to the rear surface (Fig 2), the hole being centered within the recess, a tapered nut having a base, angled sides and a face (Element 2, Fig 2), the nut shape being complementary to the shape of the tapered recess such that the tapered nut is configured to seat within the tapered recess with the face of the nut located inside the recess relative to the face of the backing pad (Fig 2), the nut having internal threads that are adapted to mate with the threads on the spindle(implied 3:1-3). 
However, Huber does not disclose a polygon shaped tapered recess and a polygon shaped tapered nut, the angled sides of the tapered recess each form an angle relative to a center axis of between approximately 22.5 degrees and 77.5 degrees; and the angled sides of the tapered nut each form an angle relative to a center axis of between approximately 22.5 degrees and 77.5 degrees and the nut located inside the recess relative to the face of the backing pad and without any portion of the tapered nut extending radially over the face of the backing pad.
Cheney teaches an abrasive disc holder having a nut 34 and  a recess on a backing pad 14. (Fig  7)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the recess in the backing pad and the nut disclosed by Huber to have further incorporated a polygon shaped tapered recess and a polygon shaped tapered nut as taught by Cheney since such shapes prevent relative rotation . (3:1-3)
Furthermore, MacKay teaches a nut 44 having a threaded portion 56 position in the recess portion of backing pad 28 wherein the nut is capable of being located inside the recess relative to the face of the backing pad and without any portion of the tapered nut extending radially over the face of the backing pad. (Figs 1-4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the nut and recess configuration disclosed by Huber in view of Cheney to have further incorporated a nut located inside the recess relative to the face of the backing pad and without any portion of the tapered nut extending radially over the face of the backing pad as taught by MacKay in order to avoid the outer portion of the nut element to come in contact with the workpiece and cause any damages.
Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the angled sides of the tapered recess each form an angle relative to a center axis of between approximately 22.5 degrees and 77.5 degrees; and the angled sides of the tapered nut each form an angle relative to a center axis of between approximately 22.5 degrees and 77.5 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 21,  Huber discloses a backing pad with a front face and a rear surface, a recess formed in the front face and extending into the backing pad , the recess having sides with an inward end,  a base at the inward end of the sides, and a hole formed in the recess and passing through the backing pad from the base to the rear surface, the hole being centered within the recess(Element 1, Fig 2); a nut having a base, sides, and a face, the shape of the nut being complementary to the shape of the recess such that the nut is configured to seat within the recess with the face of the nut located inside the recess relative to the face of the backing pad (Element 2, Fig 2), the nut having internal threads that are adapted to mate with threads on the spindle(implied 3:1-3); 
However Huber does not disclose wherein the nut and the recess include mating anti-rotational features , the anti rotational features prevent relative rotation between the nut and the recess thereby providing a defined way for the nut to mate with the recess and the nut located inside the recess relative to the face of the backing pad and without any portion of the tapered nut extending radially over the face of the backing pad.
Cheney teaches an abrasive disc holder having a nut 34 and a recess on a backing pad 14. (Fig  7)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the recess in the backing pad and the nut disclosed by Huber to have further incorporated a polygon shaped tapered recess and a polygon shaped tapered nut as taught by Cheney since such shapes prevent relative rotation . (3:1-3)
Furthermore, MacKay teaches a nut 44 having a threaded portion 56 position in the recess portion of backing pad 28 wherein the nut is capable of being located inside the recess relative to the face of the backing pad and without any portion of the tapered nut extending radially over the face of the backing pad. (Figs 1-4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the nut and recess configuration disclosed by Huber in view of Cheney to have further incorporated a nut located inside the recess relative to the face of the backing pad and without any portion of the tapered nut extending radially over the face of the backing pad as taught by MacKay in order to avoid the outer portion of the nut element to come in contact with the workpiece and cause any damages.
Regarding claim 22, Huber in view of Cheney and further in view of MacKay discloses each and every limitation set forth in claim 21. Furthermore, Cheney teaches the anti-rotational features are polygon shaped sides on the nut and recess. (Fig 7)
Regarding claim 23, Huber in view of Cheney and further in view of MacKay discloses each and every limitation set forth in claim 21. Furthermore, Cheney teaches the anti-rotational features are non-uniform shaped sides on nut and recess. (shape of the anti-rotational features of Fig 7 )
Regarding claim 24,  Huber in view of Cheney and further in view of MacKay discloses each and every limitation set forth in claim 21. Furthermore, Cheney teaches the anti-rotational features are a key and a mating slot (portion 38 as the key and 20 as the slot, Fig 7), one of the key and slot being formed on the side of the nut and the other of the key or the slot being formed on the side of the recess. (Fig 7)
Allowable Subject Matter
Claims 7 and  20 is allowed.
Claims 11-13, 15-19, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “the tapered nut has a plurality of alignment pins extending from a side of the nut opposite from the face of the nut, and wherein the recess includes a plurality of alignment holes formed in the base, the alignment holes positioned to align with the pins so that the pins can be inserted into the alignment holes during installation of the nut on the backing pad” and “the ring includes raised support ridges that extend radially outward along the face of the ring from an inner portion of the ring to an outer portion” fails to render the claimed invention obvious or anticipated. For instance, US6454639 discloses a backing pad and a nut which have recess in the backing pad and the nut having complementary shape. (Figs 1-5) However, ‘4639 fails to disclose “the tapered nut has a plurality of alignment pins extending from a side of the nut opposite from the face of the nut, and wherein the recess includes a plurality of alignment holes formed in the base, the alignment holes positioned to align with the pins so that the pins can be inserted into the alignment holes during installation of the nut on the backing pad” and “the ring includes raised support ridges that extend radially outward along the face of the ring from an inner portion of the ring to an outer portion”. Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 12-13, filed 03/14/22, with respect to the rejection(s) of claim(s) 1, 14, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huber in view of Cheney and further in view of MacKay.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723